ObtoN, J.
I am unable to concur with my brethren in the decision of this case, and therefore respectfully dissent from the opinion filed therein. In the start, it must be understood that the lands in question have been all the time wild and entirely unoccupied. The original owners were Eox and Amidon, although they had contracted to sell to Eobertson and Thompson, when the tax deed from Monroe county was executed to Eunkel ;and recorded, July 16, 1813. Amidon purchased the lands from Eunkel, February 23, 1814, in consideration of $50 paid for these and other lands, and Eunkel gave Amidon a quitclaim deed. This deed was not entitled to record, and its pretended registration in 1882 was no notice, constructive or otherwise, of it. The circuit court calls this a redemption of the lands from taxes. But, in the first place, it was too late for redemption after the recording of the tax deed, and, in the next place, not a single statutory requirement of redemption was complied with. If there had been redemption according to law, there would' have been record notice of it to subsequent pui’chasers, but there was not. All that appeared to the world or third persons at the end of three years after the recording of the tax deed was that the land was, and had been all the time, unoccupied, with no attempt by any one to take actual possession of it or any part thereof, and that Eunkel had an absolute title by the statute of limitations of three years, by *420tbe repeated decisions of this court, and that all of the defects in the tax proceedings complained of in this action were cured.
In 1871 Runkel conveyed to the firm of Runkel & Freeman, and they conveyed to Abbott, and in 1880 Abbott, by warranty deed, conveyed to the defendants; and all those conveyances were duly recorded1 soon after their execution. The plaintiffs claim under the original owners, Fox and Amidon. By taking a quitclaim deed from Runkel in 1874 they recognized his tax title. If they had put that deed on record, or had taken possession of the lands, then there would have been at least constructive notice to all persons who should purchase of Runkel that the three-years limitation had been broken and the recording of the tax deed rendered' ineffectual. The transaction between Fox and Amidon and Runkel was secret. Between themselves, that would make no difference; but when Runkel comes to sell and convey a title which, by registration, was paramount ■^nd unquestionable, without open and actual possession which would have been sufficient notice in itself, or. the recording of the deed of Runkel to Fox and Amidon, which would have been notice by the statute, or by actual notice given, or knowledge sufficient to imply it, then the case is quite different. This is precisely the condition of the case, in brief. There is no question that the grantees of Runkel and their successors in the title, including the defendants, were purchasers in good faith and for a valuable consideration, which the statute (sec. 2241, R. S.) makes the only conditions of their full protection against unrecorded deeds and rights of which they had no notice whatever, actual or constructive.
If Fox and Amidon had conveyed to Runkel, and the deed had been duly recorded, and then within the year Runkel had reconveyed to Fox and Amidon, and that deed had not been recorded, or actual possession taken under it, *421and the defendants bad purchased from Runkel without any notice of the last-mentioned deed, and had placed their deed on record, and they were in all respects purchasers in good faith and for a valuable consideration, then would ■there be any doubt that they would be fully protected by this statute? This is not controverted. But here is a case where Runkel has obtained the title of Fox and Amidon, as the original owners of the lands,, by a tax deed which is at once duly recorded, and then within a year he conveys the lands back to Fox and Amidon, secretly, by deed never recorded. The lands remained unoccupied and unredeemed, and'the taxes were unpaid, and nothing existed ■ which, under the statute, broke the continuity of Runkel’s constructive possession by the registry of the tax deed. Then, after the three-years limitation, when, by the statute, his constructive possession had ripened into an absolute title of record, the defendants, without any semblance of notice, in perfect good faith, and for a valuable and adequate consideration, purchased the lands and have their deed duly recorded, and go into actual possession. Are they not in such a case entitled equally to the protection of the statute? The statute itself says that they are.
This tax deed, is a conveyance, as the word is used in the above section, because' it is “an instrument in writing, by which an estate .and interest in real estate are created, alienated, and assigned, or by which the title of real estate is affected in law and equity.” Sec. 2242, R. S. This tax deed “ vested in the grantee an absolute estate in fee-simple in said lands,” “ and may be recorded with the U7ce effect as other conveyances of land.” Sec. Ilf 6, R. S. What does this language mean, if it does not mean that a Iona fide, subsequent purchaser for a valuable consideration, who holds by virtue of a recorded tax deed, shall be protected precisely the same from the effect of previous unrecorded deeds without notice as any other purchaser. All such un*422recorded deeds are made void as against snob a subsequent purchaser, whether such purchaser holds by an ordinary deed or by a tax deed. This question is settled beyond dispute by the statute itself. If, then, the purchaser by tax deed, or his grantees, are thus protected, why should they not also be protected as against any and all secret equities of which they had no notice ? If the original owner of land sold for taxes, after the tax deed is recorded and the land remains vacant, may secretly collude with the purchaser and obtain what title he had by a quitclaim deed never recorded, and the holder of such tax deed can then go into market and find an innocent purchaser, and sell to him for a valuable consideration, and such purchaser has no notice of anything except the registration of the tax deed and the expiration of the three years after such registration and .the unoccupancy of the land all the time during such period of limitation, then the statute gives such an innocent purchaser no protection whatever, and such lands are virtually rendered inalienable and such a title of no-value, and the whole scheme is one of fraud and deception and the instrument of wrong. If such purchaser cannot be protected by the statute and by law and equity, like other bona fide purchasers, as against the original owner, no one will buy, and a tax deed duly recorded, after the expiration of the period of statutory limitation of unoccupied land, with no notice, actual or constructive, of any conveyances or equities against' it, which this court has frequently held is the best and most conclusive title in the world, is worse than worthless, for it can be used as the means of defrauding and greatly injuring innocent purchasers.
• These statutes to which I have referred, were passed for the purpose of inducing the owner of land to pay his taxes under the penalty of losing his title by delay until the statute-has cut him off,-and . such purpose is thereby de*423feated. The statute has provided specifically what may defeat such a title, and such expression of what may do so excludes all other causes, by a familiar rule. If the taxes had been paid, or if the lands had been redeemed, such a title would be defeated. Rut these are matters of record and constructive notice; and so, as .to the actual possession of the land by the original owner at any time within the period of limitation, it is notice — -and fair notice — to a subsequent purchaser; just as much as the registration of a deed. These will not injure a subsequent purchaser, for he buys with ample notice of them. Rut if you go beyond these statutory provisions, and import into the statute other provisions which make other facts and circumstances, of which the purchaser has not and could not have notice, defeat his^ title, it is judicial legislation, and vicious legislation at that. To hold that such secret dealings between the original owner and the first holder of the tax deed during the period of limitation, by some strange fiction and stranger process of reasoning, may be set up to defeat the title of a subsequent Iona fide purchaser who has obtained a clear and unquestionable title of record, on the theory that such secret dealings have bioken, interrupted, or terminated the constructive possession implied by the registration of the tax deed, repeals all of the above provisions of the statute made for the protection of 'innocent purchasers, and abolishes every principle of equity. You would better make such a purchase criminal, and punish the purchaser by fine and imprisonment; for then he would know what to expect, and purchase with notice. Every statute in the statute book can be frittered away by such theories and such methods of reasoning.
Ve have seen that such a purchaser is protected, like all other purchasers under the same circumstances, by the statute. Such, also, are the decisions of this court. In Oconto Co. v. Jerrard, 46 Wis. 317, Chief Justice RyaN said *424in bis opinion: “It was said on tbe argument that, in upholding title by tax deed under tbe statute of limitations, the court can indulge in no presumption, but must bold tbe party to tbe very letter of tbe statute. That may be granted; but tbe statute of registry does not admit, and tbe court cannot favor, any distinction between tbe registering of a tax deed and tbe registering of any other deed.” In Hill v. Kricke, 11 Wis. 442, tbe present chief justice, in speaking of tbe registration of a tax deed and the expiration of the period of limitation, said: “ By sec. 123, cb. 15, B. S. of 1849, an action for tbe recovery of tbe lands was completely barred unless the respondent could show that the taxes had beenpcdd, or the lands had been redeemed accord-mgtolaw” Tbe statute is tbe same now. But it has now been discovered that a great many other things may be shown, and secret things, too, against the bar of tbe statute. In Lombard v. Culbertson, 59 Wis. 433, tbe question was whether tbe tax deeds bad been properly recorded, and it was held that they must be recorded as other deeds; and, in speaking of tbe object of such registration, Mr. Justice Taylob says: “ It is evident from tbe reading of these sections that tbe object of tbe registry laws,'Viz., to gwe notice to subsequentpurchasers of the conveyance, can only be secured by making tbe correct entries in tbe index required to be kept by said section.”
It appears to me that it is certain to a demonstration that tbe defendants, as purchasers in good faith and for a valuable consideration, relying upon these very registry laws which this court has often said were made for their protection, and upon records and registration of the tax deed, cannot be defeated, according to any principle of law or equity, by proof of what secretly transpired between tbe original owners and their grantor. There was no redemption, as Chief Justice Com; said, “ according to law,” and tbe taxes had not been paid, and there was no actual pos*425session during the period of limitation to afford any constructive notice, and there was no actual or constructive notice of the quitclaim 'deed by Runkel to Fox and Ami-don.
I regret that I am compelled to dissent from the decision of the majority of the court in this case, and regret also that this dissenting opinion is so long. But the question is one of great importance, as it affects the alienation of lands and the construction of the tax laws of the state. I may be wrong, but I never felt more certain of being right. Besides this, unless I fail to apprehend the import of the decisions of this court in the cases cited in the opinion in this case, they will be virtually overruled as to the legal effect of adverse constructive possession under a recorded tax deed. The main case relied on, of Lewis v. Disher, 32 Wis. 504, most clearly establishes the doctrine for which I contend, viz., that the constructive possession created by the registration of the tax deed is precisely the same, in legal effect, as an actual adverse possession, and that nothing will break the continuity of such an adverse eonstrtietive possession, except the intervention, at sometime during the three-years limitation after the recording of the tax deed, of an actual possession by the original owner. It seems tome that the citation of this case to sustain the decision is a clear misapplication of an authority which is directly against it.